                                                 1   LYSSA S. ANDERSON
                                                     Nevada Bar No. 5781
                                                 2   RYAN W. DANIELS
                                                     Nevada Bar No. 13094
                                                 3   KRISTOPHER J. KALKOWSKI
                                                     Nevada Bar No. 14892
                                                 4   KAEMPFER CROWELL
                                                     1980 Festival Plaza Drive, Suite 650
                                                 5   Las Vegas, Nevada 89135
                                                     Telephone: (702) 792-7000
                                                 6   Fax:         (702) 796-7181
                                                     landerson@kcnvlaw.com
                                                 7   rdaniels@kcnvlaw.com
                                                     kkalkowski@kcnvlaw.com
                                                 8   Attorneys for Defendants Eddie Scott,
                                                     Kevin Patimeteeporn, and Timothy Dorion
                                                 9

                                                10                                      UNITED STATES DISTRICT COURT

                                                11                                          DISTRICT OF NEVADA

                                                12   LUIS CERVANTES,                                      CASE NO.:       2:17-cv-00562-MMD-DJA

                                                13                        Plaintiff,
                                                     vs.
                                                14                                                        STIPULATION TO EXTEND DEADLINE
                                                     LAS VEGAS METROPOLITAN POLICE                        TO SUBMIT JOINT PRETRIAL ORDER
                                                15   DEPARTMENT, a political subdivision of the
                                                     State of Nevada; EDDIE SCOTT, P#15631, in                            (First Request)
                                                16   his individual and official capacities; KEVIN
                                                     PATIMETEEPORN, P#14529, in his
                                                17   individual and official capacities; and
                                                     TIMOTHY DORION, P#14942, in his
                                                18   individual and official capacities,

                                                19                        Defendants.

                                                20             The above-referenced parties, by and through their counsel of record, hereby agree and

                                                21   request that the deadline for the parties to submit the Joint Pretrial Order, currently set for May 21,

                                                22   2021, be extended and/or stayed pending a ruling on Defendants Eddie Scott, Kevin Patimeteeporn
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL

                           Suite 650




                                                23   and Timothy Dorian’s (“LVMPD Defendants”) Motion for Reconsideration filed at ECF No. 122.

                                                24   This is the first request regarding the deadline to file the Joint Pretrial Order between the parties.


                                                     2810753_1 6943.153
                                                                                                                                                 Page 1 of 2
                                                 1             As noted above, the LVMPD Defendants filed a Motion for Reconsideration on March 22,

                                                 2   2021, following this Court’s ruling on dispositive motions. [ECF No. 122]. Plaintiff requested an

                                                 3   extension of the response deadline for that Motion, which the Court granted and set a new deadline

                                                 4   of May 5, 2021. [ECF No. 124]. In addition, a Settlement Conference was recently held on April

                                                 5   21, 2021. The parties did not reach a resolution.

                                                 6             There is good cause to stay/extend the deadline to submit a Joint Pretrial Order. The

                                                 7   Motion for Reconsideration is not yet fully briefed and the Court has not considered it. The parties

                                                 8   believe it is in their best interest and the best interest of this Court to stay filing the Joint Pre-Trial

                                                 9   Order until all pre-trial matters are fully resolved. This will prevent any unnecessary confusion

                                                10   and/or efforts by the parties and Court that may be moot depending on the Court’s ruling.

                                                11             Based upon the forgoing, the parties make this request jointly and ask the Court to stay the

                                                12   deadline for filing a Joint Pre-Trial Order until thirty (30) days after this Court’s ruling on the

                                                13   Motion for Reconsideration at ECF No. 122.

                                                14             DATED this 27th day of April, 2021.

                                                15   KAEMPFER CROWELL                                      HATFIELD & ASSOCIATES, LTD.

                                                16
                                                     By:     /s/ Kristopher Kalkowski                      By:   /s/ Trevor Hatfield
                                                17           Lyssa Anderson (NV Bar # 5781)                      Trevor J. Hatfield (NV Bar # 7373)
                                                             Ryan Daniels (NV Bar # 13094)                       703 S. Eighth Street
                                                             Kristopher Kalkowski (NV Bar #                      Las Vegas, Nevada 89101
                                                18           14892)
                                                             1980 Festival Plaza Dr. Ste. 650
                                                19           Las Vegas, Nevada 89135                             Attorney for Plaintiff Luis Cervantes

                                                20           Attorneys for Defendants
                                                             Officers Eddie Scott, Kevin
                                                             Patimeteeporn and Timothy Dorion
                                                21
                                                                                                     ORDER
                                                22
                   Las Vegas, Nevada 89135




                                                               IT IS SO ORDERED.
                    1980 Festival Plaza Drive
KAEMPFER CROWELL

                           Suite 650




                                                23                        28thday of April, 2021.
                                                               Dated this ___
                                                24
                                                                                                     UNITED STATES DISTRICT COURT JUDGE

                                                     2810753_1 6943.153
                                                                                                                                                   Page 2 of 2
